Citation Nr: 1547605	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 until September 1976, January 1977 until February 1981, and from December 1984 until September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue on appeal was remanded in June 2015 by the Board for a medical examination/opinion and further development. A review of the record shows that the RO has complied with all remand instructions to include providing a VA examination in July 2015 and issuing a supplemental statement of the case.


FINDING OF FACT

The preponderance of the evidence is against a relationship or correlation between the Veteran's active duty service and his left shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, of the information and evidence VA will obtain, and of the information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). To this end, the Veteran was provided this required notice and information in a December 2011 letter. He has not alleged any notice deficiency during the processing or adjudication of this claim, certainly none that is unduly prejudicial, meaning more than harmless or outcome determinative of this claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA further provides that VA has a duty to assist in developing a claim. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). This duty also has been satisfied. The Veteran's service treatment records (STRs) have been obtained and associated with his claims file for consideration. There are no outstanding records that he has requested VA to obtain or that are potentially relevant to his claim. He was provided a VA compensation examination in July 2015. The report in this examination is adequate for adjudication of this claim. Barr v. Nicholson, 21 Vet. App. 303 (2007). The examiner conducted a complete examination accompanied by comprehensive review of the Veteran's medical history, and most importantly rendered the necessary opinions and provided the required explanatory rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Legal Criteria 

Service connection is granted for current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing: (1) the existence of a present disability or, at the very least, showing the Veteran has had the alleged disability at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d).

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307. The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has claimed he has a left shoulder disability resulting from service. An essential element of a claim for service connection is evidence of a current disability. VA medical records reflect that the Veteran has been diagnosed with left shoulder impingement with degenerative joint disease. (See July 2015 VA medical examination). Thus, the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The Veteran's STRs reflect that he complained and was treated for left shoulder pain. (See October 1979 chronological record or medical care). Based on the above, the Board finds that an in-service injury occurred.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.

The Veteran contends that his left shoulder is related to his military service. However, the objective clinical evidence on record does not establish that the in-service injury is causally related to the Veteran's current left shoulder disability.

As noted above, the Veteran was treated for left shoulder pain in 1978 and 1980. However, the STRs are void of in-service complaint or treatment for the Veteran's left shoulder after 1980. A November 1997 report of medical history, approximately 17 years after his last in-service treatment/complaint, noted the Veteran with no painful joints or a painful shoulder.

Following active service the claims folder reflects numerous treatments in regard to the Veteran's left shoulder. In an April 2001 VA clinical note, the Veteran reported left shoulder pain since service. Additionally, the claims folder consists of a VA May 2001 note which indicates the Veteran's shoulder pain was relieved with a subacromial injection. A May 2001 X-ray study reflects the Veteran with early degenerative changes of the glenohumeral joint. Lastly, the Veteran was diagnosed in December 2011 with left subacromial impingement syndrome.

In a July 2015 VA medical examination report, the physician opined that it is less likely than not that the Veteran's current left shoulder condition, left shoulder impingement with degenerative joint disease (DJD), is a result of the left shoulder strain that he sustained in the service. The physician explained that after reviewing the claims file, to include the Veteran's in service treatments of left shoulder strain and pain, the Veteran's left shoulder disability appears to be a new injury not related to his military service. The examiner specifically notes the 2001 VA treatment record in which the Veteran's current left shoulder condition had its onset a year earlier, approximately two years after his military service.

In a December 2011 VA medical examination report, the physician opined that it is less likely than not that the veteran's left shoulder subcromial impingement, is related to his in-service complaints. The examiner explained that the Veteran current condition is more likely a result of his occupation as a line operator for 10 years, in which the Veteran engaged in continuous lifting, pushing, and pulling. The examiner further explained that the Veteran's current condition is the result of overuse and natural degeneration.

The competent credible medical evidence on record does not support a finding that the Veteran's current left shoulder disability is connected to his active service, or that it manifested to a compensable degree within one year from service. Instead, the objective medical evidence reflects that the Veteran's left shoulder disability had its onset approximately two years after his active military service. 

The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The only clinical etiology opinions with regard to the Veteran's left shoulder disability are against a finding that it is causally related to active service. (See July 2015 and December 2011 VA medical examination reports). The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of the shoulder joints for VA purposes. In this case, the Board finds that such etiology findings fall outside the realm of common knowledge of the Veteran. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). The Board finds that the opinions of the physicians associated with the claims file are more probative than that of the Veteran, as they have more medical education pertaining to this specific disability. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left shoulder disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


